     Case 2:18-cv-09383 Document 1 Filed 11/02/18 Page 1 of 7 Page ID #:1



 1   Jeffrey L. Cutler (CA Bar No. 100639)
     email: jcutler@wkclegal.com
 2   Elizabeth Rosenfeld (CA Bar No. 106577)
     email: erosenfeld@wkclegal.com
 3   WOHLNER KAPLON CUTLER
     HALFORD & ROSENFELD
 4   16501 Ventura Boulevard, Suite 304
     Encino, CA 91436
 5   Telephone: (818) 501-8030 ext. 313
     Facsimile: (818) 501-5306
 6
     Attorneys for Plaintiff
 7   Board of Trustees of the Southern California
     Floor Covering Pension Trust Fund
 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
                                     Western Division
11
12   BOARD OF TRUSTEES OF THE                  CASE NO.
     SOUTHERN CALIFORNIA FLOOR
13   COVERING PENSION TRUST
     FUND,
14                                             COMPLAINT FOR COLLECTION
                       Plaintiff,              OF WITHDRAWAL LIABILITY
15                                             [29 U.S.C. §1001, et seq.; §1381, et seq.]
     vs.
16
     NEW IMAGE COMMERCIAL
17   FLOORING INCORPORATED, a
     suspended California corporation;
18   DOES 1 through 10, inclusive,
19                     Defendants.
20
21
22
23
24
25
26
27
28

                       COMPLAINT FOR COLLECTION OF WITHDRAWAL LIABILITY
     Case 2:18-cv-09383 Document 1 Filed 11/02/18 Page 2 of 7 Page ID #:2



 1                             NATURE OF THE ACTION
 2         1.     The Board of Trustees of the Southern California Floor Covering
 3   Pension Trust Fund (“Pension Fund”) brings this legal action for equitable relief
 4   pursuant to section 4201 through 4225 and 4301 of the Employee Retirement
 5   Income Security Act of 1974, 29 U.S.C. § 1101, et seq., (“ERISA”), as amended
 6   by the Multiemployer Pension Plan Amendments Act of 1980 (“MPPAA”), 29
 7   U.S.C. § 1381, et seq.
 8                                   JURISDICTION
 9         2.     Jurisdiction of this Court is proper under ERISA §§502(a)(3),
10   502(e)(1), 4301(a)(1) and 4301(c), 29 U.S.C. §1132(a)(3), 1132(e)(1), 1451(a)(1)
11   and 1451(c). Plaintiffs seek to enforce the provisions of ERISA and the terms of
12   the Trust, redress Defendant’s violations of ERISA, and seek all other appropriate
13   legal or equitable relief under ERISA.
14                                        VENUE
15         3.     This action is properly brought in this judicial district pursuant to
16   ERISA §§502(e)(2) and 4301(d), 29 U.S.C. §§ 1132(e) and 1451(d), as the district
17   where the Pension Fund is administered, and where the breach took place. The
18   Pension Fund, on whose behalf Plaintiff brings this action, is administered at its
19   principal place of business in El Monte, California.
20                                    THE PARTIES
21         4.     Plaintiff, the Board of Trustees of the Southern California Floor
22   Covering Trust Fund (herein “Plaintiff”) is the duly selected governing body of a
23   jointly administered Labor-Management Trust Fund created and maintained
24   pursuant to section 302(c)(5) of the Labor Management Relations Act (“LMRA”),
25   29 U.S.C. §186(c)(5). Plaintiff is the “plan sponsor” within the meaning of
26   ERISA §§ 3(16)(B)(iii) and 4001(a)(10)(A), 29 U.S.C. §§1002(16)(B)(iii) and
27   1301(a)(10)(A). Plaintiff is a fiduciary of the Pension Fund under ERISA §§
28   3(21)(A) and 402(a), 29 U.S.C. §1002(a). Plaintiff is empowered to bring this
                                              -2-
                       COMPLAINT FOR COLLECTION OF WITHDRAWAL LIABILITY
     Case 2:18-cv-09383 Document 1 Filed 11/02/18 Page 3 of 7 Page ID #:3



 1   action on behalf of the Pension Fund pursuant to ERISA §§ 4301(a)(1) – (b) and
 2   502(a)(3), 29 U.S.C §§1132(a)(3) and 1451(a)(1) – (b).
 3         5.    The Pension Fund is, and at all times mentioned has been, “an
 4   employee benefit plan” as defined in ERISA § 3(3), 29 U.S.C. § 1002(3), an
 5   “employee benefit pension plan” as defined in ERISA § 3(2), 29 U.S.C. § 1002(2).
 6   The Pension Fund at all times mentioned was, and is now, a collectively bargained
 7   multi-employer pension plan as defined in ERISA §§3(37) and 4001(a)(3), 29
 8   U.S.C. §§ 1002(37) and 1301(a)(3), and established pursuant to Section 302 of the
 9   Labor Management Relations Act (“LMRA”), 29 U.S.C. § 186.
10         6.    Plaintiff is informed and believes, and thereon alleges, that at times
11   relevant herein, Defendant NEW IMAGE COMMERCIAL FLOORING
12   INCORPORATED (“Defendant” or “New Image”) was a California corporation
13   conducting business within this judicial district, and was suspended by the
14   California Secretary of State in or about 2017 for failure to file the required
15   Statement of Information. At all times relevant herein, New Image was and is an
16   employer in the construction industry in Southern California, and as such, is an
17   employer in an industry affecting commerce within the meaning of the LMRA and
18   ERISA.
19         7.    The true names and capacities, whether individual, corporate,
20   associate, or otherwise, of defendants named herein as DOES 1 through 10, are
21   unknown at this time to Plaintiff. Plaintiff therefore sues the defendants by such
22   fictitious names, and Plaintiff will amend this complaint to show their true names
23   and capacities when the same have been ascertained. Plaintiff is informed
24   and believes and thereon alleges that each of the fictitiously names defendants is
25   responsible in some manner for the occurrences herein alleged, either through
26   its own conduct, or through the conduct of its agents, servants and/or employees,
27   or in some other manner as yet unknown, and that Plaintiff's damages as herein
28   alleged were proximately caused by those defendants.
                                             -3-
                       COMPLAINT FOR COLLECTION OF WITHDRAWAL LIABILITY
     Case 2:18-cv-09383 Document 1 Filed 11/02/18 Page 4 of 7 Page ID #:4



 1         8.     Plaintiff is informed and believes and thereupon alleges that the
 2   Defendants, and each of them, are alter egos; interrelated; overlapping; under
 3   common management, control, ownership, and operation; successors; or a single
 4   employer as contemplated in the applicable labor agreements and therefore,
 5   Defendants, and each of them, were bound to the applicable labor agreements and
 6   are liable for the assessed withdrawal liability, which are delinquent contributions
 7   under ERISA §§515 and 4301(b), 29 U.S.C. §§ 1145 and 1451(b).
 8                                CLAIM FOR RELIEF
 9                     Violation of ERISA § 4219, 29 U.S.C. § 1381
10         9.     Plaintiff refers to paragraphs 1 through 8, inclusive, and by such
11   reference incorporates them herein as though fully set forth.
12         10.    At all times relevant herein, New Image was signatory to the Master
13   Labor Agreement as Amended Between Floor Covering Association of Southern
14   California and Painters and Allied Trades District Council No. 36 of the
15   International Union of Painters and Allied Trades, on Behalf of Resilient Floor
16   and Decorative Covering Local Union No. 1247 (herein “MLA”).
17         11.    As signatory to the MLA, New Image became a contributing
18   employer to the Pension Fund for floor covering employees, and agreed to be
19   bound by the terms and conditions of the Agreement and Declaration of Trust of
20   the Southern California Floor Covering Trust Fund (“Trust Agreement”).
21         12.    In or about 2017, Plaintiff determined for the first time that New
22   Image ceased to contribute to the Plan for the work of employees covered by the
23   Plan. The cessation of contributions constitutes a complete withdrawal from the
24   Plan as defined by ERISA §4203(b)(2), 29 U.S.C. § 1383(b)(2).
25         13.    Section 4201 of ERISA, 29 U.S.C. § 1381, requires an employer that
26   withdraws from a multi-employer pension plan, such as the Pension Fund, to pay
27   withdrawal liability as determined by the sponsor of the plan pursuant to the
28   applicable statutory, administrative and contractual provisions.
                                             -4-
                       COMPLAINT FOR COLLECTION OF WITHDRAWAL LIABILITY
     Case 2:18-cv-09383 Document 1 Filed 11/02/18 Page 5 of 7 Page ID #:5



 1           14.   ERISA §4202, 29 U.S.C. §1382, requires the Plan sponsor to
 2   determine the amount of the withdrawn employer’s withdrawal liability computed
 3   in accordance with ERISA §4211, 29 U.S.C. §1391. ERISA §4219, 29 U.S.C. §
 4   1399 requires the Plan sponsor to notify the employer of the amount of withdrawal
 5   liability and the schedule of payments and demand payment in accordance with
 6   that schedule.
 7           15.   The Pension Fund computed New Image’s withdrawal liability in
 8   accordance with ERISA §4211, 29 U.S.C. §1391, to be $114,137.00. Plaintiff
 9   computed a payment schedule of minimum annual installments of $78,831.00,
10   payable in quarterly installments of $19,707.75 each.
11           16.   Pursuant to ERISA §4219, 29 U.S.C. § 1399, the Pension Fund
12   notified New Image of the amount of withdrawal liability on March 28, 2018, and
13   of the right to make installment payments. The calculations and the assumptions
14   used to calculate the total withdrawal liability were included to the notice.
15   Pursuant to the notice of withdrawal liability from the Plaintiff, the first payment
16   under the schedule was due on May 1, 2018.
17           17.   New Image did not request a review of the determination of
18   withdrawal liability or arbitration as provided in ERISA §§4219(b)(2)(A)(i) and
19   4221, 29 U.S.C. §§1399(b)(2)(A)(i), and 1401. New Image has therefore waived
20   any defenses or objections concerning the fact and the amount of withdrawal
21   liability assessed.
22           18.   New Image failed to make the initial installment payment on May 1,
23   2018.
24           19.   Section 4219(c)(5) of ERISA, 29 U.S.C. § 1399(c)(5), provides that
25   in the event of a default in payments, a plan sponsor may require immediate
26   payment of the entire amount of outstanding withdrawal liability, plus accrued
27   interest on that total amount of outstanding liability from the due date of the first
28   payment which was not timely made. In a letter dated August 15, 2018, Plaintiff
                                                 -5-
                           COMPLAINT FOR COLLECTION OF WITHDRAWAL LIABILITY
     Case 2:18-cv-09383 Document 1 Filed 11/02/18 Page 6 of 7 Page ID #:6



 1   notified New Image that if the first installment was not paid within sixty (60)
 2   days, the entirety of the liability would become due, including accrued interest and
 3   other damages.
 4         20.    New Image failed and refused to pay withdrawal liability as
 5   demanded and is therefore indebted to the Pension Fund in the amount of $114,
 6   137.00, representing the total withdrawal liability owed, exclusive of interest,
 7   liquidated damages, attorneys’ fees, and other incidental costs in accordance with
 8   ERISA §§502(g)(2) and 4301(b) and (e), 29 U.S.C. § 1132(g)(2) and 1451(b) and
 9   (e). Plaintiff is entitled to, and hereby seeks a money judgment against New
10   Image for the entire unpaid balance of the withdrawal liability plus interest,
11   liquidated damages, costs, and attorney’s fees.
12                                        PRAYER
13         WHEREFORE, the Board of Trustees of the Southern California Floor
14   Covering Pension Trust Fund prays for judgment against Defendants New Image
15   Commercial Flooring Incorporated, a suspended California corporation, and
16   DOES 1 through 10, inclusive, as follows:
17         1.     For a judgment providing that all Defendants are liable for the
18   following sums:
19                a. $114,137.00 representing the full amount of withdrawal liability
20                    owed;
21                b. Interest pursuant to ERISA §§4219(c)(5)-(6) and 502(g)(2), 29
22                    U.S.C. §1399(c)(5) and (6) and 1132(g)(2);
23                c. Liquidated damages provided for under the Pension Trust in
24                    accordance with sections 502(g)(2)(C) and 4301(b) of ERISA, 29
25                    U.S.C. §§ 1132(g)(2)(C) and 1451(b);
26                d. Reasonable attorneys’ fees and costs of suit incurred herein in
27                    accordance with ERISA sections 502(g)(2)(D) and 4301(e), 29
28                    U.S.C. §§ 1132(g)(2)(D) and 1451(e); and
                                              -6-
                        COMPLAINT FOR COLLECTION OF WITHDRAWAL LIABILITY
     Case 2:18-cv-09383 Document 1 Filed 11/02/18 Page 7 of 7 Page ID #:7



 1         2.    For such other and further legal and equitable relief as this Court
 2   deems just and proper.
 3
 4                                         Jeffrey L. Cutler
                                           Elizabeth Rosenfeld
 5                                         WOHLNER KAPLON CUTLER
 6                                         HALFORD & ROSENFELD

 7
 8   DATED:      November 2, 2018          BY: /s/ Elizabeth Rosenfeld
                                               ELIZABETH ROSENFELD
 9
                                           Attorneys for BOARD OF TRUSTEES OF
10                                         THE SOUTHERN CALIFORNIA FLOOR
                                           COVERING PENSION TRUST FUND
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -7-
                       COMPLAINT FOR COLLECTION OF WITHDRAWAL LIABILITY
